Citation Nr: 1542845	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for numbness and coldness in the right hand and arm, to include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for trigger finger, status-post tendon release of the fourth digit of the right hand with degenerative changes, prior to March 25, 2014.

3.  Entitlement to a rating in excess of 30 percent for trigger finger, status-post tendon release of the fourth digit of the right hand with degenerative changes, from March 25, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to October 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the course of the Veteran's appeal, the RO assigned an increased 30 percent rating for the Veteran's service-connected trigger finger, status-post tendon release of the fourth digit of the right hand with degenerative changes, effective March 25, 2014. As higher ratings for the disability are available prior to and from this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Upon review of the claims file, the Board believes that additional development on the claims on appeal is warranted.

With respect to the claim for service connection for numbness and coldness in the right hand and arm, the record reflects that the Veteran was afforded a VA examination in July 2009 to address the etiology of this claimed disability.  At that time, the examiner noted that VA treatment records documented that the Veteran a neurological evaluation was ongoing with EMG still pending. The examiner further noted that the Veteran had numbness and cold sensation of the entire right hand and not isolated to the right trigger finger; therefore, based on a review of the claims file his evaluation and examination of the Veteran and given the fact that the Veteran was still undergoing neurological evaluation with further diagnostic workup, he could not resolve this issue without resorting to mere speculation. He noted, however, that a follow-up evaluation could be requested when the Veteran had completed all of his neurological diagnostic workup.

The Veteran, however, failed to report for subsequent EMG testing at the VA Medical Center.  A July 2009 entry indicated that he did not go for EMG because of history of testing done approximately 10 years ago, which caused severe pain and swelling.  EMG studies were reordered, but a September 2009 entry notes that the Veteran failed to report. 

While the Veteran was afforded another VA examination in March 2014, EMG or
neurological examination was not conducted.  The RO indicated that the Veteran was to be afforded another examination.  

An August 2014 e-mail correspondence from the VA Medical Center indicates that they attempted to contact the Veteran by telephone and letter to schedule an examination in connection with his claim, and at that time no response had been received.  In the absence of a request to reschedule, or an indication that the Veteran willing to report for an examination, the RO continued to deny the claim in a September 2014 Supplemental Statement of the Case.

During the Veteran's July 2015 hearing, he expressed his willingness to attend another examination.  

It is unclear as to whether the Veteran is willing to undergo EMG studies that may be necessary to determine his claim.  However, given his expressed willingness to attend an examination, the Board believes that the Veteran should be afforded another examination with complete neurological workup.  

The Board emphasizes that the Veteran must cooperate in the development of his claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2014).

In regard to the claim for increased rating for trigger finger, status-post tendon release of the fourth digit of the right hand with degenerative changes, the Board notes that this disability has been assigned 10 and 30 percent ratings under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the ulnar nerve.  Given that any findings with regard to a neurological examination may be relevant to the claim for increased rating, this matter is inextricably intertwined with the matter being remanded. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the claims for increased rating for trigger finger, status-post tendon release of the fourth digit of the right hand with degenerative changes.  Hence, a remand of this matter is warranted as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  After and all available records and/or responses are associated with the claims file, the AOJ should arrange for the Veteran to undergo neurological examination by a qualified examiner to determine the nature and etiology of the claimed numbness and coldness in the right hand and arm.

The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2014).

The entire claims file and electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, to include EMG studies, and all clinical findings should be reported in detail.

The examiner should clearly identify any disorder manifested by numbness and coldness of the right arm and/or hand.  Then, the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the right arm/hand 1) had its onset in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected trigger finger, status-post tendon release of the fourth digit of the right hand with degenerative changes.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should also reconcile any diagnosed right hand/arm disorder with his service-connected trigger finger, status-post tendon release of the fourth digit of the right hand with degenerative changes, and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examination report should include a complete rationale for all opinions expressed.  

3.  After completing any other additional development deemed warranted, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




